Citation Nr: 0019142	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-09 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), and it was remanded in December 1997 for additional 
development.  


REMAND

The appellant asserts that, prior to his death in September 
1996 the veteran refused to undergo additional testing 
related to his heart disease, which could have prolonged his 
life, because of his anxiety concerning death.  She contends 
that his service-connected anxiety disorder therefore 
contributed significantly to cause his death, and that, as a 
result, she is entitled to benefits for service connection 
for the cause of his death.  She has submitted two medical 
statements (November 1996 and November 1997) from W. B. 
Bates, M.D., a family practitioner, who indicated that the 
veteran refused to heed his advice on several occasions to 
undergo testing procedures involving his heart problems, due 
to his anxiety and panic over the possible consequences of 
invasive procedures.  Dr. Bates stated that, therefore, he 
felt that the veteran's anxiety contributed to the 
progression of the heart disease that killed him.  Also 
submitted by the appellant was a November 1996 medical 
statement from M. B. Williams, M.D., of The Heart Center of 
East Alabama, which opined that the veteran's diabetes 
mellitus was a major causative influence in the progression 
of his cardiac disease and his death by myocardial infarction 
and congestive heart failure, and that his anxiety neurosis 
may have played a role as well in the continued progression 
of the heart disease.  

Pursuant to a request by the Board in its December 1997 
remand, a VA physician reviewed the claims file for the 
purpose of evaluating the claim that the veteran's anxiety 
disorder contributed to his death.  That physician, a family 
practitioner, stated that it was as likely as not that the 
veteran's psychiatric disorder (neurosis, general anxiety 
disorder) contributed substantially to his demise.  The 
physician stated that he concurred with Dr. Bates' opinion 
and felt that the veteran's severe neurosis adversely 
affected the care for his heart condition, which then 
progressed more rapidly until death occurred.  

The Board notes that the veteran underwent cardiac 
catheterization in May 1990 without mention of any anxiety 
concerning the procedure, and that an April 1996 medical 
record from The Heart Center indicated that the need for 
coronary angiography to guide therapy for the veteran's 
progressive anginal complaints had been discussed with him 
and that he was agreeable to have the procedure performed.  
The medical records received pursuant to the Board's December 
1997 remand do not give any indication that the appellant was 
reluctant to undergo testing pertaining to his heart 
condition.  

In that December 1997 remand, the Board requested that the RO 
obtain the treatment records from Dr. Bates in order to be 
able to verify the veteran's reluctance to undergo treatment 
for his heart problems because of his anxiety concerning the 
possibility of terminal consequences.  However, the RO did 
not receive any treatment records from Dr. Bates or the 
Smith's Station Family Practice, which could have assisted 
the Board in reaching a decision in the case.  Nor does the 
record show that the proper authorization for release of Dr. 
Bates' records was completed by the appellant.  

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA's "duty to assist" 
includes helping the appellant obtain facts and evidence that 
might help her to sustain her burden of proof or develop the 
facts of her claim, once she has submitted a well-grounded 
claim.  White v. Derwinski, 1 Vet. App. 519 (1991).  
Therefore, in order to obtain additional medical evidence and 
to insure that the appellant receives her due process rights, 
and to assist in the proper adjudication of this claim, the 
Board finds that the claim must be remanded again for the 
following actions:  

The RO should contact the appellant and request 
that she provide the necessary authorization 
for requesting Dr. Bates' and the Smith's 
Station Family Practice medical records 
pertaining to the veteran.  Thereafter, exact 
copies of all of those treatment records should 
be obtained from Dr. Bates and associated with 
the claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and her 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives her due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  No additional action is required by the appellant 
until she receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


